DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 16-20 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TAMAI (2016/0172780).
TAMAI discloses substantially an electrical connector 70, comprising: an insulating body defining a first receiving space; a first terminal module 10 received to the first receiving space of the insulating body, the first terminal module comprising a first insulating portion and a plurality of first terminals 20 fixed to the first insulating portion, the plurality of first terminals comprising a plurality of pairs of first signal terminals 20S and a plurality of first ground terminals 20G, the first insulating portion having a first side surface and a second side surface opposite to the first side surface, the plurality of first terminals comprising a plurality of first contact portions exposed on the first side surface; and a first metal shield 50 mounted to the second side surface and fixed with the first terminal module, wherein the first metal shield is located between the second side surface and the insulating portion, and the first metal shield is in contact with the plurality of first ground terminals, wherein the first insulating portion comprises a plurality of first grooves on the second side surface, the plurality of first ground terminals are respectively exposed in the first grooves, the first metal shield comprises a plurality of first protrusions protruding toward the corresponding first grooves, and the plurality of first protrusions 53A are connected to the corresponding first ground terminals (See the whole disclosure, especially to figures 5-8). Also, regarding the limitation of the use of a bracket to support a plurality of said electrical connectors is also disclosed as brackets 80 in figures 2A-B.  Should further issues arise, minor variations to TAMAI are deemed as being obvious design variations that are due to size, shape, arrangement of parts and/or that are due to old and well-known use or practice for one of ordinary skill in the art. For example, regarding the limitations that wherein the first terminals are insert-molded with the first insulating portion and wherein the first terminal module and the first metal shield are fixed together through heat melting, soldering, or welding are deemed as to old and well-known use or practice for one of ordinary skill in the art for fixing or securing parts together.
Allowable Subject Matter
Claims 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. None of the prior art discloses or suggests inter alia: An electrical connector assembly, comprising: a first electrical connector; a second electrical connector; and an adapter connector connecting the first electrical connector and the second electrical connector; each of the first electrical connector and the second electrical connector comprising: an insulating body defining a first receiving space; a first terminal module received to the first receiving space of the insulating body; the first terminal module comprising a first insulating portion and a plurality of first terminals fixed to the first insulating portion, the plurality of first terminals comprising a plurality of pairs of first signal terminals and a plurality of first ground terminals, the first insulating portion being provided with a first side surface and a second side surface opposite to the first side surface, the plurality of first terminals comprising a plurality of first contact portions exposed on the first side surface; and a first metal shield mounted to the second side surface and fixed with the first terminal module, wherein the first metal shield is located between the second side surface and the insulating portion, and the first metal shield is in contact with the plurality of first ground terminals; wherein the adapter connector comprises a first connecting portion and a second connecting portion opposite to the first connecting portion, the first terminal module of the first electrical connector is connected to the first connecting portion, and the first terminal module of the second electrical connector is connected to the second connecting portion. The closest prior art is to TAMAI as being discussed in the above paragraph rejection. However, TAMAI lacks to disclose or suggest all the features of an electrical connector assembly as being recited in claims 9-15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831